In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the Zoning Board of Appeals of the Town of Greenburgh, which denied petitioner’s application for a zoning variance, petitioner appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Rosenblatt, J.), entered February 18, 1983, as dismissed his petition insofar as it sought money damages. Order affirmed insofar as appealed from, with costs. We agree with Special Term that the challenged actions of the respondents in connection with the denial of petitioner’s application for a zoning variance were discretionary and quasi-judicial in nature and, therefore, respondents are immune from suit for monetary damages (see Tango v Tulevech, 61 NY2d 34; Rottkamp v Young, 21 AD2d 373, affd 15 NY2d 831). In addition, we note that petitioner was not in any way deprived of his due process rights at the administrative hearing. Titone, J. P., Mangano, Gibbons and Brown, JJ., concur.